DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed 06/30/2021 has been accepted and entered. Accordingly, Claims 1, 7-8 and 10-16 have been amended. Claim 6 is canceled. New claim 21 is added.
Claims 1-5 and 7-21 are pending in this application.    
   
Response to Arguments
Applicant’s arguments: see Pages 7 to 11 of the Amendment filed 06/30/2021, with respect to claims 1-5 and 7-21, in conjunction with amendments “based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, from a first group of uplink and downlink sub-bands, the uplink sub-band and the downlink sub-band for a communication link with the mobile device, wherein the selecting is further based on a load associated with the uplink sub-band and the downlink sub-band, and selecting a replacement uplink sub-band to replace the uplink sub-band in response to the load associated with the uplink sub-band being determined to exceed a defined load threshold, wherein the load associated with the uplink sub-band comprises the load associated with the downlink sub-band” has been fully 

Allowable Subject Matter
Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks, along with the amendments filed “based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, from a first group of uplink and downlink sub-bands, the uplink sub-band and the downlink sub-band for a communication link with the mobile device, wherein the selecting is further based on a load associated with the uplink sub-band and the downlink sub-band, and selecting a replacement uplink sub-band to replace the uplink sub-band in response to the load associated with the uplink sub-band being determined to exceed a defined load threshold, wherein the load associated with the uplink sub-band comprises the load associated with the downlink sub-band” have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Xie et al. (U.S. Patent Application No. US 2018/0234872 A1), which is directed to cellular communications system; and teaches that "network device" (BTS or NodeB)  


	Naim et al. (U.S. Patent Application No. US 9,107,200 B1), which is directed to a communication system; and teaches that the selecting is further based on an uplink load across the frequency bands/sub-bands and a downlink load across the frequency bands/sub-bands and Fig.2-4 Col 8 lines 1-50, the selecting is further based on respective loads associated with the uplink frequency sub-bands and the downlink frequency sub-bands (Col 5 lines 40- 59, Fig.2).

	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “based on a determination that an uplink sub-band of the uplink sub-bands and a downlink sub-band of the downlink sub-bands are not contiguous and are asymmetric in bandwidth, selecting, from a first group of uplink and downlink sub-bands, the uplink sub-band and the downlink sub-band for a communication link with the mobile device, wherein the selecting is further based on a load associated with the uplink sub-band and the downlink sub-band, and selecting a replacement uplink sub-band to replace the uplink sub-band in response to the load associated with the uplink sub-band being determined to exceed a defined load threshold, wherein the load associated with the uplink sub-band comprises the load associated with the downlink sub-band” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414